DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 9 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier, et al. (US 2004/0030233) in view of Cunningham (US 2007/0079467) and applicant’s admitted prior art.
Regarding claim 1, Frazier disclose a MRI room with a barrier wall separating a control room including “a communication link configured to communicate control signals generated by user manipulation of a control panel inside the magnet room to the base unit to control the base unit remotely away from” (the) “a base unit.” (See abstract)
Frazier does not teach a vacuum or steam cleaning system for the MRI room.  Thus, Frazier does not teach (Claim 1) “a base unit configured to supply one of vacuum and steam, or both, the unit disposed outside the MRI magnet room; a hand-held or portable dispensing unit substantially free of magnetic material for use inside the magnet room, the unit including a dispensing tool for delivering one of vacuum and steam or both; a tubing system for conveying one of vacuum and steam or both from 
Cunningham teaches the use of a vacuum base unit disposed outside a room to be cleaned with a hand-held dispensing unit along with a tubing system for conveying the vacuum from the base unit to the handheld unit, wherein the tubing is attached to a wall of the room to be cleaned.  (See Figure 1)  The admitted prior art (paragraph 0003) teaches that “conventional hand-held vacuum cleaners with long hoses have been used in the MRI with the condition that the actual power unit has to be 10 feet away from the actual MRI magnet”.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Frazier such that a central vacuum system as taught in Cunningham be utilized in the MRI room of Frazier along with a the handheld portion of the vacuum and hose being substantially free of magnetic material as taught by the admitted prior art in order to the MRI room to be easily cleaned without moving a heavy vacuum base unit between MRI rooms (as taught by Cunningham) and to avoid the hazard of having a vacuum base unit potentially near the magnet of the MRI machine as taught by applicant’s admitted prior art. 
Regarding claim 2, Frazier discloses “wherein the communication link includes a wireless signal interface.” (paragraph 00037: wireless)
Regarding claim 3, Frazier discloses “wherein the magnet room portion of the tubing system is connected through a port in a penetration panel between the 
Regarding claim 4 and 5, modified Frazier does not teach (Claim 4) “wherein the tubing system includes a network of pipes embedded within walls of the magnet room connected to a plurality of ports on a plurality of walls of the magnet room” and (Claim 5) “wherein the magnet room portion of the tubing system is configured for connection to any one of the plurality of2497 11 ports.”
Cunningham teaches a network of pipes embedded within walls along a plurality of ports for the vacuum head and hose to be connected. Thus, it would have been obvious to further modify Frazier such that a network of pipes are embedded with the walls of the room along with a plurality of ports for the vacuum head and hose to be connected in order to efficiently allow the vacuum head and hose to be used at different locations with a room, as well as to be used in different adjacent MRI rooms.
Regarding claims 6 and 9, Frazier does not discloses “wherein the communication link includes a wired signal link connected between a penetration panel in a wall between the magnet room and the equipment room.”
Cunningham teaches both wireless and wired communications can be used between different rooms (see abstract).  Thus, it would have obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Frazier to include a wired signal link between the control room and the equipment (i.e., vacuum) in the MRI room in order to avoid possible interference in the signal. 

Regarding claim 13, Frazier discloses “wherein the magnet room portion is substantially free of magnetic material.” (See Figure 1A:  MRI rooms are inherently substantially free of magnetic material, else the condition would be hazardous in the presence of the strong magnet of the MRY system.)
Regarding claim 14, Frazier disclose a MRI room with a barrier wall separating a control room including “a communication link configured to communicate control signals generated by user manipulation of a control panel inside the magnet room to the base unit to control the base unit remotely away from” (the) “a base unit.” (See abstract)
Frazier does not teach a vacuum or steam cleaning system for the MRI room.  Thus, Frazier does not teach (Claim 1) “a base unit configured to supply at least one or both of vacuum and steam, the base unit disposed outside the MRI magnet room; a hand-held or portable dispensing unit substantially free of magnetic material for use inside the magnet room, the unit including a dispensing tool for delivering at least one or both of vacuum and steam and a control panel; a tubing system for conveying at least one or both of vacuum and steam from the base unit to the handheld unit, the tubing 
Cunningham teaches the use of a vacuum base unit disposed outside a room to be cleaned with a hand-held dispensing unit along with a tubing system for conveying the vacuum from the base unit to the handheld unit, wherein the tubing is attached to a wall of the room to be cleaned.  (See Figure 1)  The admitted prior art (paragraph 0003) teaches that “conventional hand-held vacuum cleaners with long hoses have been used in the MRI with the condition that the actual power unit has to be 10 feet away from the actual MRI magnet”.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Frazier such that a central vacuum system as taught in Cunningham be utilized in the MRI room of Frazier along with a the handheld portion of the vacuum and hose being substantially free of magnetic material as taught by the admitted prior art in order to the MRI room to be easily cleaned without moving a heavy vacuum base unit between MRI rooms (as taught by Cunningham) and to avoid the hazard of having a vacuum base unit potentially near the magnet of the MRI machine as taught by applicant’s admitted prior art.


Claims 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frazier, et al. (US 2004/0030233) in view of Cunningham (US 2007/0079467) and  as applied to claim 1 above, and further in view of Gilbert (US 4,327,459).
Frazier modified by Cunningham above teach a vacuum system in a MRI room.  
However modified Frazier does not teach a steam cleaning system.  Thus, modified Frazier does not teach (Claim 7) “wherein the base unit is configured to supply both steam and vacuum, and the magnet room portion of the tubing system includes a steam hose and a vacuum hose connected to the handheld or portable unit,” (Claim 10) “wherein the base unit is configured to supply steam” and (Claim 11) “wherein the base unit comprises: a water tank; a boiler module for producing steam from water; a tank for holding a solution of detergent and/or disinfectant; a mixing valve for mixing steam and the solution.”
However, the use of a vacuum / steam cleaning combination system was well known in the art prior to the effective filing date of the claimed invention as taught by Gilbert (See Figure 4 and abstract).  Thus, it would have obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention of further modify Frazier to include a steam cleaning system, which satisfies the limitations set forth in claims 7, 10 and 11 above, in order to efficiently clean a MRI room that requires steam cleaning to release dirt or stain particles.

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tilson, et al. (US 2021/0138187) teaches a vacuum hose that can be used safely in a MRI room.
Foo, et al. (US 2019/0219647) teaches a MRI room, a divider and a control room with a connection between the rooms.
Barwick, et al. (US 10,006,246) teaches that a vacuum cleaner can be hazard near a MRI system.
Tyc, et al. (US 2014/0128881) teaches a MRI room, a divider and a control room with a connection between the rooms.
Lee (US 2012/0255758) teaches a vacuum system with a remote base unit and a hose / wand attachment that connects to a room of a wall.
Kaffenberger, et al. (US 2011/0078871) teaches a vacuum system with a remote base unit and a hose / wand attachment that connects to a room of a wall.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
January 7, 2022